70 F.3d 1280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lacey Mark SIVAK, Plaintiff-Appellant,v.Timothy D. WILSON;  Dave Paskett;  James Barker, Defendants-Appellees.
No. 93-36105.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Lacey Mark Sivak, an Idaho state prisoner, appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal of his 42 U.S.C. Sec. 1983 action against defendants.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review a dismissal pursuant to 28 U.S.C. Sec. 1915(d) for abuse of discretion, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and affirm.


3
With respect to Sivak's allegations about lost legal property, the district court did not abuse its discretion by dismissing the claims as precluded by res judicata.  The district court also did not abuse its discretion by dismissing Sivak's access to courts claims as frivolous because they lacked an arguable basis in law or fact.  See Neitzke v. Williams, 490 U.S. 319, 321 (1989).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3